AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                         FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                     Eastern District of Washington                      EASTERN DISTRICT OF WASHINGTON


             UNITED STATES OF AMERICA,
                                                                                                          Jan 13, 2020
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-CV-5021-RMP
 MISSION SUPPORT ALLIANCE, LLC; LOCKHEED                             )
  MARTIN SERVICES, INC; LOCKHEED MARTIN                              )
 CORPORATION; and JORGE FRANCISCO ARMIJO,
                   Frank,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
              Defendants Lockheed Martin Corporation’s and Lockheed Martin Services, Inc.’s Motion to Dismiss, ECF No. 37,
✔ other: Defendant Frank Armijo’s Motion to Dismiss, ECF No. 39, and Defendant Mission Support Alliance, LLC’s Motion to
’
              Dismiss, ECF No. 42, are GRANTED IN PART and DENIED IN PART. Count III for civil penalties under the
              Anti-Kickback Act (“AKA”), 41 U.S.C. §§ 8702 and 8706 is dismissed with prejudice and judgment of dismissal is
              entered in favor of all Defendants on that count.

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON                                         .




Date: 01/13/2020                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
